EXECUTIVE AGREEMENT


This Executive Agreement (“Agreement”) is entered into by and between Joseph F.
Andolino (“Employee”) and Halliburton Company, for and on behalf of itself, its
subsidiaries, and its affiliated companies (collectively, “Employer”), as of
January 1, 2011 (the “Effective Date”).


RECITALS


WHEREAS, Employer desires to employ Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
desires to be employed by Employer pursuant to such terms and conditions and for
such consideration.


NOW THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:


1.1           Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, as of the Effective Date and continuing until the date of
termination of Employee’s employment pursuant to the provisions of Article 3,
subject to the terms and conditions of this Agreement.


1.2           As of the Effective Date, Employee will be employed as Senior Vice
President – Tax.  Employee agrees to serve in the assigned position or in such
other executive capacities as may be requested from time to time by Employer and
to perform diligently and to the best of Employee's abilities the duties and
services appertaining to such position as reasonably determined by Employer, as
well as such additional or different duties and services appropriate to such
positions which Employee from time to time may be reasonably directed to perform
by Employer.


1.3           Employee shall at all times comply with and be subject to such
policies and procedures as Employer may establish from time to time, including,
without limitation, the Halliburton Company Code of Business Conduct (the “Code
of Business Conduct”).


1.4           Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interest of Employer or any of its affiliated companies (collectively, the
“Halliburton Entities” or, individually, a “Halliburton Entity”), or requires
any significant portion of Employee's business time.  The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments and other business activities which do not conflict
with the business and affairs of the Halliburton Entities or interfere with
Employee's performance of his duties hereunder. Employee may not serve on the
board of directors of any entity other than a Halliburton Entity while employed
by Employer without the approval thereof in accordance with Employer’s policies
and procedures regarding such service. Employee shall be permitted to retain any
compensation received for approved service on any unaffiliated corporation’s
board of directors to the extent permitted under a Halliburton Entity’s policies
and procedures.

 
 

--------------------------------------------------------------------------------

 



1.5           Employee acknowledges and agrees that Employee owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer and the other Halliburton Entities and to do no act
which would, directly or indirectly, injure any such entity's business,
interests, or reputation. It is agreed that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Halliburton Entity, involves a possible conflict of interest. In keeping with
Employee's fiduciary duties to Employer, Employee agrees that Employee shall not
knowingly become involved in a conflict of interest with Employer or the
Halliburton Entities, or upon discovery thereof, allow such a conflict to
continue. Moreover, Employee shall not engage in any activity that might involve
a possible conflict of interest without first obtaining approval in accordance
with the applicable Halliburton Entity's policies and procedures.


1.6           Nothing contained herein shall be construed to preclude the
transfer of Employee's employment to another Halliburton Entity (“Subsequent
Employer”) as of, or at any time after, the Effective Date and no such transfer
shall be deemed to be a termination of employment for purposes of Article 3
hereof; provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and all of
Employer's rights hereunder shall be assigned to, such Subsequent Employer and
the defined term "Employer" as used herein shall thereafter be deemed amended to
mean such Subsequent Employer. Except as otherwise provided above, all of the
terms and conditions of this Agreement, including without limitation, Employee's
rights and obligations, shall remain in full force and effect following such
transfer of employment.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1           (i) Employer shall pay Employee a sign-on bonus of twenty five
thousand dollars ($25,000) as soon as administratively practicable following the
Effective Date.  (ii) Employee's base salary as of the Effective Date will be
three hundred twenty five thousand dollars ($325,000) per annum, which shall be
paid in accordance with the Employer's standard payroll practice for its
executives. Employee’s base salary may thereafter be increased from time to time
with the approval of the Compensation Committee of Halliburton Company’s Board
of Directors (the “Compensation Committee”) or its delegate, as applicable. Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Employee,
unless comparable reductions in salary are effective for all similarly situated
executives of Employer.

 
2

--------------------------------------------------------------------------------

 

2.2           Employee shall participate in the Annual Performance Pay Plan, or
any successor annual incentive plan approved by the Compensation Committee;
provided, however, that all determinations relating to Employee's participation,
including, without limitation, those relating to the performance goals
applicable to Employee and Employee's level of participation and payout
opportunity, shall be made in the sole discretion of the person or committee to
whom such authority has been granted pursuant to such plan's terms. A nomination
recommendation has been approved
by the Compensation Committee for Employee’s participation for the 2011 plan
year with a plan level of 50% and challenge level at 100% of Employee’s base
salary.


2.3           Employee shall be nominated for participation in the Performance
Unit Program, or any similar successor long-term incentive program approved by
the Compensation Committee; provided, however, that all determinations relating
to Employee’s participation, including, without limitation, those relating to
the performance goals applicable to Employee and Employee’s level of
participation and incentive opportunity shall be made in accordance with
applicable guidelines in place at the time of nomination, and Employee’s
participation shall further be subject to such other terms and conditions as set
forth in the Performance Unit Program Terms and Conditions and other underlying
documentation.  A nomination recommendation has been approved by the
Compensation Committee for Employee’s participation for the 2011 Cycle with a
target level at 50% and challenge level at 100% of Employee’s base salary.


2.4           Employer shall pay or reimburse Employee for all actual,
reasonable and customary expenses incurred by Employee in the course of his
employment; including, but not limited to, travel, entertainment, subscriptions
and dues associated with Employee's membership in professional, business and
civic organizations; provided that such expenses are incurred and accounted for
in accordance with Employer's applicable policies and procedures. Any
reimbursement provided hereunder during one calendar year shall not affect the
amount or availability of reimbursements in another calendar year.  Any
reimbursement provided hereunder shall be paid no later than the earlier of (i)
the time prescribed under Employer's applicable policies and procedures, or (ii)
the last day of the calendar year following the calendar year in which Employee
incurred the reimbursable expense.


2.5           Employee shall be allowed to participate, on the same basis
generally as other executive employees of Employer, in all general employee
benefit plans and programs, including improvements or modifications of the same,
which on the Effective Date or thereafter are made available by Employer to all
or substantially all of Employer's similarly situated executive employees. Such
benefits, plans, and programs may include, without limitation, medical, health,
and dental care, life insurance, disability protection, and qualified and
non-qualified retirement plans. Except as specifically provided herein, nothing
in this Agreement is to be construed or interpreted to increase or alter in any
way the rights, participation, coverage, or benefits under such benefit plans or
programs than provided to similarly-situated executive employees pursuant to the
terms and conditions of such benefit plans and programs.  While employed by
Employer, Employee shall be eligible to receive awards under the Halliburton
Company Stock and Incentive Plan (“SIP”) or any successor stock-related plan
adopted by Halliburton Company's Board of Directors.  As soon as practicable
following the Effective Date, subject to the terms and conditions of the SIP and
the applicable award agreements, Employee shall be nominated for an award of (i)
10,000

 
3

--------------------------------------------------------------------------------

 

shares of Halliburton Company restricted stock to vest 20% annually over a five
year period, and (ii) nonqualified stock options to purchase 15,000 shares of
Halliburton Company common stock to vest 1/3 annually over a three year
period.  Employee agrees that the foregoing shall not be construed as a
guarantee with respect to the type, amount or frequency of future awards, if
any, such decisions being solely within the discretion of the Compensation
Committee, or its delegate, as applicable.


2.6           Employer shall not, by reason of this Article 2, be obligated to
institute, maintain, or refrain from changing, amending or discontinuing, any
incentive compensation, employee benefit or stock or stock option program or
plan, so long as such actions are similarly applicable to covered employees
generally.


2.7           Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


ARTICLE 3:
TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:



3.1           Employee's employment with Employer shall be terminated (i) upon
the death of Employee, (ii) upon Employee's Retirement (as defined below), (iii)
upon Employee's Permanent Disability (as defined below), or (iv) at any time by
Employer upon written notice to Employee, or by Employee upon thirty (30)
calendar days' written notice to Employer, for any or no reason.  This Agreement
may be terminated by Employer at any time upon one hundred and eighty (180)
calendar days’ written notice to Employee and no such termination of this
Agreement shall be deemed a termination of employment for purposes of this
Article 3.


3.2           If Employee's employment is terminated by reason of any of the
following circumstances, Employee shall not be entitled to receive the benefits
set forth in Section 3.4 hereof:


(i)           Death.


 
(ii)
Retirement.  “Retirement” shall mean either (a) Employee's retirement at or
after normal retirement age (either voluntarily or pursuant to the applicable
Halliburton Entity's retirement policy) or (b) the voluntary termination of
Employee's employment by Employee in accordance with Employer's early retirement
policy for other than Good Reason (as defined below).



 
(iii)
Permanent Disability.  “Permanent Disability” shall mean Employee's physical or
mental incapacity to perform his usual duties with such condition likely to
remain continuously and permanently as reasonably determined by a qualified
physician selected by Employer.


 
4

--------------------------------------------------------------------------------

 

 
(iv)
Voluntary Termination.  “Voluntary Termination” shall mean a termination of
employment in the sole discretion and at the election of Employee for other than
Good Reason. “Good Reason” shall mean a termination of employment by Employee
because of a material breach by Employer of any material provision of this
Agreement, provided that (i) Employee provides written notice to Employer, as
provided in Section 6.2 hereof, of the circumstances Employee claims constitute
“Good Reason” within ninety (90) calendar days of the first to occur of such
circumstances, (ii) such breach remains uncorrected for thirty (30) calendar
days following written notice, and (iii) Employee’s termination occurs within
one hundred eighty (180) calendar days after the date that the circumstances
Employee claims constitute “Good Reason” first occurred.



 
(v)
Termination for Cause. Termination of Employee's employment by Employer for
Cause. “Cause” shall mean any of the following: (a) Employee's gross negligence
or willful misconduct in the performance of the duties and services required of
Employee pursuant to this Agreement; (b) Employee's final conviction of a
felony; (c) a material violation of the Code of Business Conduct or (d)
Employee's material breach of any material provision of this Agreement which
remains uncorrected for thirty (30) calendar days following written notice of
such breach to Employee by Employer.  Determination as to whether or not Cause
exists for termination of Employee's employment will be made by the Compensation
Committee, or its delegate, acting in good faith.



3.3           In the event Employee's employment is terminated under any of the
foregoing circumstances, all future compensation to which Employee is otherwise
entitled and all future benefits for which Employee is eligible shall cease and
terminate as of the date of termination, except as specifically provided in
Section 3.2. Employee, or his estate in the case of Employee's death, shall be
entitled to pro rata base salary through the date of such termination, payment
for any properly documented but unreimbursed business expenses, and shall be
entitled to any individual annual incentive compensation not yet paid but earned
and payable under Employer's plans for the year prior to the year of Employee's
termination of employment, but shall not be entitled to any annual incentive
compensation for the year in which he terminates employment or any other
payments or benefits by or on behalf of Employer except for those which may be
payable pursuant to the terms of Employer's or Halliburton Entity’s employee
benefit plans (as defined in Section 3.5), stock, stock option or incentive
plans, or the applicable agreements underlying such plans.


3.4           If Employee's employment is terminated by Employee for Good Reason
or by Employer for any reason other than as set forth in Section 3.2 above,
Employee shall be entitled to (A) the payment provided for in (i) below, subject
to the provisions of Section 3.5, and (B) the payment provided for in (ii)
below, as consideration for Employee’s post-employment covenants under Article
5, subject to the provisions of (iii) below:

 
5

--------------------------------------------------------------------------------

 

 
(i)
A single lump sum cash payment equal to one year of Employee's base salary as in
effect at the date of Employee's termination of employment.  Such benefit shall
be paid as soon as administratively practicable, but no later than the sixtieth
(60th) calendar day following Employee's termination of employment.



 
(ii)
A single lump sum cash payment equal to the value of Employee’s unvested shares
of Halliburton Company restricted stock in accordance with the table below and
based on the closing price quoted for Halliburton Company common stock on the
New York Stock Exchange on the date of Employee’s termination of employment or
the last business day immediately preceding the date of Employee’s termination
of employment, with such payment, if due Employee, to be paid on the sixtieth
(60th) calendar day following the first anniversary of Employee’s termination of
employment. (For example, if Employee holds 50,000 shares of unvested restricted
stock on the date of termination of employment, has at least five (5) years of
service, but less than seven (7) years of service, and the closing price of
Halliburton Company common stock on that date is $40 per share, the value for
purposes of calculating the amount of the payment in this (ii) would be equal to
[(50,000 shares X 0.50) X $40 per share] or [25,000 shares X $40 per share] or
$1,000,000.)  All remaining shares will be forfeited.



Consecutive Years of Service
Vested Percentage
Less than two years
0%
At least two, but less than five years
25%
At least five, but less than seven years
50%
At least seven, but less than ten years
75%
Ten or more years
100%



 
(iii)
Employee understands and agrees that his right to all or any portion of the
payment provided for in Section 3.4(ii), and Employer’s obligation to make
payment of the entire amount or any portion thereof, are dependent and
conditioned on Employee’s compliance in full with all provisions contained in
Article 5.  Any failure on the part of Employee to comply with each provision,
including any attempt by or on behalf of Employee to have any such provision
declared unenforceable in whole or in part by an arbitrator or court, shall
excuse Employer forever from the obligation to make the payment, in whole or in
part, provided for in Section 3.4(ii).


 
6

--------------------------------------------------------------------------------

 

3.5           The benefits paid to Employee pursuant to Section 3.4(i) shall be
in consideration of Employee's continuing obligations hereunder after such
termination, including, without limitation, Employee's obligations under Article
4. Further, as a condition to the receipt of such benefits, Employer, in its
sole discretion, shall require Employee to first execute a release, in the form
established by Employer, releasing Employer and all other Halliburton Entities,
and their officers, directors, employees, and agents, from any and all claims
and from any and all causes of action of any kind or character, including, but
not limited to, all claims and causes of action arising out of Employee's
employment with Employer and any other Halliburton Entities or the termination
of such employment.  The release must be executed by Employee within a period
designated by Employer, which shall begin no earlier than the date of Employee’s
termination of employment and will end no later than the date that is fifty (50)
calendar days after the date of Employee’s termination of employment.  The
performance of Employer's obligations under Section 3.4(i) and the receipt of
the benefits provided thereunder by Employee shall constitute full settlement of
all such claims and causes of action.  Such release shall also include the
restrictions contained in Sections 3.6 - 3.9.  Employee shall not be under any
duty or obligation to seek or accept other employment following a termination of
employment pursuant to which a benefit payment under Section 3.4(i) is owing and
the amounts due Employee pursuant to Section 3.4(i) shall not be reduced or
suspended if Employee accepts subsequent employment or earns any amounts as a
self-employed individual. Employee's rights under Section 3.4(i) are Employee's
sole and exclusive rights against the Employer or its affiliates and the
Employer's sole and exclusive liability to Employee under this Agreement, in
contract, tort, under statute or otherwise, for the termination of his
employment relationship with Employer. Employee agrees that all disputes
relating to Employee’s termination of employment, including, without limitation,
any dispute as to “Cause” or “Voluntary Termination” and any claims or demands
against Employer based upon Employee’s employment for any monies other than
those specified in Section 3.4(i), shall be resolved through the Halliburton
Company Dispute Resolution Plan as provided in Section 6.6 hereof; provided,
however, that decisions as to whether "Cause" exists for termination of the
employment relationship with Employee and whether and as of what date Employee
has become permanently disabled are delegated to the Compensation Committee, or
its delegate, in its sole discretion for determination and in any dispute by
Employee with any such determination the arbitrator’s decision shall be limited
to whether the Compensation Committee, or its delegate, reached such decision in
good faith.  Nothing contained in this Article 3 shall be construed to be a
waiver by Employee of any benefits accrued for or due Employee under any
employee benefit plan (as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended) maintained by Employer except that Employee
shall not be entitled to any severance benefits pursuant to any severance plan
or program of the Employer.

 
7

--------------------------------------------------------------------------------

 

3.6           In consideration of the access to the confidential information
contained in Article 4, Employee agrees that, for a period of one (1) year
following separation of employment, the Employee will not directly or indirectly
(a) solicit, induce to terminate or reduce its business, or (b) agree to provide
products and/or services that compete directly with the material products and
services provided, marketed, and/or under development by the Employer at any
time during the three (3) years preceding the Employee’s separation from
employment with Employer for any person or entity who paid or engaged Employer
for products and/or services, or who received the benefit of Employer’s products
and/or services, or with whom the Employee had any substantial dealings, while
Employee was employed by Employer, during the three (3) years preceding the
Employee’s separation from employment with Employer.  However, this restriction
applies only to those products and/or services that the Employee was personally
involved in.


3.7           Employee further agrees that Employee will not, during the one (1)
year period following separation of employment, solicit, directly or indirectly,
or cause or permit others to solicit, directly or indirectly, any person (i)
formerly employed by Employer during the six (6) month period immediately
preceding or following Employee’s termination of employment (“Former Employee”)
or (ii) employed by Employer (“Current Employee”).  The term “solicit” includes,
but is not limited to, the following (regardless of whether done directly or
indirectly):  (a) requesting that a Former or Current Employee change
employment; (b) informing a Former or Current Employee that an opening exists
elsewhere; (c) assisting a Former or Current Employee in finding employment
elsewhere; (d) inquiring if a Former or Current Employee “knows of anyone who
might be interested” in a position elsewhere; (e) inquiring if a Former or
Current Employee might have an interest in employment elsewhere; (f) informing
others of the name or status of, or other information about, a Former or Current
Employee; or (g) any other similar conduct, the intended or actual effect of
which is that a Former Employee affiliates with another employer or a Current
Employee leaves the employment of Employer.


3.8           (a)  In consideration of the access to confidential information
and so as to enforce the confidentiality obligations contained in Article 4, the
Employee specifically agrees that, for a period of one (1) year following
separation of employment, except as permitted by Section 3.8(b) below, Employee
will not engage, directly or indirectly, either as proprietor, stockholder,
partner, officer, member, employee, consultant, or otherwise, in any existing or
future business or in any existing or future division or unit of a commercially
diverse business enterprise, that is owned in whole or in
part  or  effectively  controlled by any of the following companies:  Baker
Hughes Inc.; Cameron International Corporation; Diamond Offshore Drilling; Ensco
International, Inc.; Exterran Holdings; Nabors Industries, Inc. New; National
Oilwell Varco; Noble Corporation; Paradigm B.V.; Rowan Companies, Inc.;
Schlumberger Ltd.; Tidewater, Inc.; Transocean, Inc.; Weatherford International
New.


(b)  The above Section 3.8(a) notwithstanding, nothing in this Section 3.8 shall
prohibit Employee and his affiliates from owning, as passive investors, in the
aggregate not more than five percent of equity securities of any of the
companies listed in such Section 3.8(a).

 
8

--------------------------------------------------------------------------------

 

3.9           Termination of the employment relationship, regardless of reason
or circumstances, does not terminate those obligations imposed by this Agreement
which are continuing obligations, including, without limitation, Employee's
obligations under Articles 3.6 – 3.9 and 4.


ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION:

 
4.1           All information, ideas, concepts, improvements, discoveries, works
of authorship, and inventions, whether patentable or copyrightable or not, which
are conceived, reduced to practice, authored, made, developed or acquired by
Employee, individually or in conjunction with others, in the scope of Employee's
employment by Employer or any of its affiliates, and/or during the term of
Employee’s employment (whether during business hours or otherwise and whether on
Employer's premises or otherwise) which relate to the business, products or
services of Employer or its affiliates (including, without limitation, all such
information relating to any corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer's organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks), and all documents, things, writings
and items of any type or in any media embodying any of the foregoing
(collectively, “Developments”), and any and all proprietary rights of any kind
thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be the sole and exclusive
property of Employer or its affiliates, as the case may be.  Employee hereby
assigns to Employer any and all rights Employee might otherwise have in and to
any such Developments, and any and all proprietary rights of any kind thereto,
including without limitation all rights relating to patents, copyrights, trade
secrets, and trademarks.
 
4.2           In connection with its employment of Employee, Employer shall
provide to Employee such Confidential Information of Employer as is reasonably
necessary for Employee to perform Employee’s obligations hereunder.  Employee
agrees that “Confidential Information” as used herein shall include, without
limitation, Employer’s trade secrets, confidential information concerning the
businesses of Employer and its affiliates, and their strategies, methods,
products, software, books, records, data and technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, and the names of and other information (such as credit and
financial data) concerning their vendors, customers and business
affiliates.  Employee agrees that such Confidential Information constitutes
valuable, special, and unique assets which Employer or its affiliates use in
their business to obtain a competitive advantage over their
competitors.  Employee further agrees that protection of such Confidential
Information against unauthorized disclosure and use is of critical importance to
Employer and its affiliates in maintaining their competitive position.  Employee
shall not, at any time during or after the term of employment, use or disclose
any Confidential Information of Employer or its affiliates,
 

 
9

--------------------------------------------------------------------------------

 

except to the extent needed to carry out Employee’s obligations
hereunder.  Confidential Information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a use or disclosure prohibited hereunder).  The above
notwithstanding, a disclosure shall not be unauthorized to the extent (i) it is
required by law or by a court of competent jurisdiction or (ii) it is required
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Employee's legal rights and obligations as an employee or
under this Agreement are at issue; provided, however, that Employee shall, to
the extent practicable and lawful in any such event, give prior notice to
Employer of Employee’s intent to disclose any such confidential business
information in such context so as to allow Employer or its affiliates an
opportunity (which Employee will not oppose) to obtain such protective orders or
similar relief with respect thereto as may be deemed appropriate, and that
Employee shall limit any such disclosure to that required by the foregoing
circumstances.
 
4.3           All written and electronic materials, records, and other documents
and information made by, or coming into the possession of, Employee during the
term of Employee’s employment that contain or disclose any Confidential
Information of Employer or its affiliates, and any and all proprietary rights of
any kind thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be and remain the sole and
exclusive property of Employer, or its affiliates, as the case may be.  Upon
termination of Employee’s employment for any reason, Employee promptly shall
deliver the same, and all copies thereof, to Employer.
 
4.4           For purposes of this Article 4, “affiliates” shall mean entities
in which Employer has a 20% or more direct or indirect equity interest.
 
ARTICLE 5:  POST-EMPLOYMENT COVENANTS
 
5.1           In consideration of the access to the Confidential Information (as
described in Article 4) provided by Employer, and in consideration of the
payment made under Section 3.4(ii) to protect Employer’s Confidential
Information, and the goodwill, customer base, and contractual relationships of
Employer, Employee agrees to the provisions of Sections 5.2, 5.3 and
5.4.  Employee further agrees that the provisions in Sections 5.2, 5.3 and 5.4,
and the provisions in Article 4, shall survive the termination of Employee’s
employment regardless of the reason for or circumstances of such termination
(and regardless of whether such termination of employment is voluntary or
involuntary on Employee’s part).
 
5.2           Employee agrees that, for a period of one (1) year following the
termination of Employee’s employment for any reason, Employee shall not,
anywhere in the world, directly or indirectly, either (a) solicit, encourage, or
induce to terminate or reduce its business with Employer, any person or entity
who paid or engaged Employer for products and/or services, or who received the
benefit of Employer’s products and/or services, or with whom the Employee
 

 
10

--------------------------------------------------------------------------------

 

had any substantial dealings while Employee was employed by Employer, during the
three (3) years preceding the termination of Employee’s employment, or (b)
provide any products and/or services, that compete directly with products and/or
services provided, marketed, and/or under development by Employer at any time
during the three (3) years preceding the termination of Employee’s employment,
to any person or entity who paid or engaged Employer for products and/or
services, or who received the benefit of Employer’s products and/or services, or
with whom the Employee had any substantial dealings while Employee was employed
by Employer, during the three (3) years preceding the termination of Employee’s
employment; provided, however, that the foregoing restrictions in Section 5.2(b)
apply only to those products and/or services of Employer with respect to which
the Employee was directly involved or knowledgeable.
 
5.3           Employee further agrees that, for a period of one (1) year
following the termination of Employee’s employment for any reason, Employee
shall not, anywhere in the world, solicit, directly or indirectly, or cause or
permit others to solicit, directly or indirectly, any Former or Current
Employee.  The term “solicit” as used in this Section 5.3 shall have the same
meaning provided for such term in Section 3.7 above.
 
5.4           Employee further agrees that, for a period of one (1) year
following the termination of Employee’s employment for any reason, Employee
shall not, anywhere in the world, engage, directly or indirectly, either as
proprietor, stockholder, partner, officer, member, employee, consultant, or
otherwise, in any business, or in any division or unit of a commercially diverse
business enterprise listed in Section 3.8(a) above, except as qualified by
Section 3.8(b) above.
 
5.5           Employee agrees that (a) the covenants contained in Sections 5.2,
5.3 and 5.4 hereof are necessary for the protection of Employer’s business,
goodwill and Confidential Information, and (b) the compensation and other
consideration received by Employee, including access to Confidential
Information, are based on the parties’ agreement to such covenants.  Employee
represents and warrants that the time, scope of activity and geographic area
restricted by Sections 5.2, 5.3 and 5.4 are reasonable, especially in view of
the worldwide scope of the business operations of Employer and the nature of the
Confidential Information, that the enforcement of those restrictions contained
in Sections 5.2, 5.3 and 5.4 would not be unduly burdensome to or impose any
undue hardship on Employee, and that Employee will be able to earn a reasonable
living while abiding by such covenants.  Employee agrees that the restraints and
provisions of Sections 5.2, 5.3 and 5.4 are no greater than necessary, and are
as narrowly drafted as reasonably possible, to protect the legitimate interests
of Employer, including the Confidential Information of Employer, including
without limitation its trade secrets.  Employee irrevocably waives all defenses
to the strict enforcement of the covenants contained in Sections 5.2, 5.3 and
5.4, and agrees that the breach or violation, or threat thereof, of the
obligations and covenants set forth in any of such Sections shall entitle
Employer, as a matter of right, to an injunction without the requirement of a
bond, restraining any further or continued breach or violation of said
obligations and covenants.
 

 
11

--------------------------------------------------------------------------------

 

The parties agree and acknowledge that the nature of Employer’s business,
including the locations of its projects, vendors, customers, and potential
customers, is global in nature.  Accordingly, the parties expressly agree that
the foregoing restrictions on Employee need to be global in territorial scope to
adequately protect Employer’s Confidential Information and goodwill, and that
such global territorial restriction is reasonable in view of Employer’s
business, Employee’s position and responsibilities with Employer, and Employee’s
access to the Confidential Information of Employer.  If the scope of any
restriction contained in Sections 5.2, 5.3 or 5.4 is deemed by a court to be
broader than reasonable, which the parties agree should not be the case, then
such restriction shall be enforced to the maximum extent permitted by law, and
Employee and Employer hereby agree that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
 
5.6           Employee agrees that the terms and conditions of this Agreement
shall remain confidential as between the parties and he shall not disclose them
to any other person.  Without limiting the generality of the foregoing, Employee
will not respond to or in any way participate in or contribute to any public
discussion, notice or other publicity concerning, or in any way relating to,
execution of this Agreement or its terms and conditions.  Employee further
agrees that he shall not make, directly or indirectly, whether in writing,
orally or electronically, any negative, derogatory or other comment that could
reasonably be expected to be detrimental to the Halliburton Entities, their
business or operations or any of their current or former employees, officers or
directors.  The foregoing notwithstanding, Employee may disclose the terms of
this Agreement to his immediate family, attorneys and financial advisors
provided he informs them of this confidentiality provision and they agree to
abide by it.
 
ARTICLE 6: MISCELLANEOUS:
 


6.1           Except as otherwise provided in Section 4.4 hereof, for purposes
of this Agreement, the terms “affiliate” or “affiliated” means an entity who
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with a Halliburton Entity or in which
a Halliburton Entity has a 50% or more equity interest.


6.2           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


 
If to Employer, to Halliburton Company at 3000 North Sam Houston Parkway East,
Houston, Texas 77032, to the attention of the General Counsel, or to such other
address as Employee shall receive notice thereof.



 
If to Employee, to his last known personal residence.


 
12

--------------------------------------------------------------------------------

 

6.3           This Agreement shall be governed by and construed and enforced, in
all respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the Halliburton Company
Dispute Resolution Plan and the Federal Arbitration Act shall govern in all
respects with regard to the resolution of disputes hereunder.  Employee and
Employer further agree that any lawsuit, arbitration, or other proceeding
arising out of or related in any way to this Agreement or their relationship
shall be commenced and maintained only in the federal or state courts or before
an arbitrator in Harris County, Texas, and each party waives any current or
future objection to such venue and hereby further agrees to submit to the
jurisdiction of any duly authorized court or arbitrator in Harris County, Texas
with respect to any such proceeding.


6.4           No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


6.5           It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


6.6           It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court.  Accordingly, the parties agree
that any such dispute shall, as the sole and exclusive remedy, be submitted for
resolution through the Halliburton Company Dispute Resolution Plan; provided,
however, that the Employer, on its own behalf and on behalf of any of the
Halliburton Entities, shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any breach or the
continuation of any breach of the provisions of Articles 3.6 through 3.9, 4
and/or 5 pending initiation or completion of proceedings under the Dispute
Resolution Plan. Employee hereby consents that such restraining order or
injunction may be granted without the necessity of the Employer posting any
bond.  The parties agree that the resolution of any such dispute through such
Plan shall be final and binding.  A copy of the Halliburton Company Dispute
Resolution Plan, as currently in effect, will be made available to
Employee.  Halliburton Company reserves the right to amend, or discontinue such
Plan, in accordance with, and subject to, the Plan’s provisions regarding same.

 
13

--------------------------------------------------------------------------------

 

6.7           This Agreement shall be binding upon and inure to the benefit of
Employer, to the extent herein provided, Halliburton Entity and any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Employer by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee's
rights and obligations under this Agreement are personal and such rights,
benefits, and obligations of Employee shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of Employer, other than in the case of death
or incompetence of Employee.


6.8           This Agreement replaces and merges any previous agreements,
understandings and discussions pertaining to the subject matter covered herein
and therein. This Agreement constitutes the entire agreement of the parties with
regard to the terms of Employee's employment, termination of employment and
severance benefits, and contains all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such matters.  Each party to this Agreement acknowledges that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to the foregoing matters which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby, provided
that any such modification must be authorized or approved by the Compensation
Committee or its delegate, as appropriate.


6.9           Notwithstanding any provision of the Agreement to the contrary,
the following provisions shall apply for purposes of complying with Section 409A
of the Internal Revenue Code and applicable Treasury authorities (“Section
409A”):


 
(i)
If Employee is a “specified employee,” as such term is defined in Section 409A,
any payments or benefits that are deferred compensation under Section 409A and
are payable or provided as a result of Employee’s termination of employment
shall be payable on the date that is the earlier of (a) the date that is six
months and one day after Employee’s termination, (b) the date of Employee’s
death, or (c) the date that otherwise complies with the requirements of Section
409A.



 
(ii)
It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A and that the Agreement be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Employer and Employee
agree to construe the provisions of the Plan in accordance with the requirements
of Section 409A.





[SIGNATURE PAGE FOLLOWS]





 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.


HALLIBURTON COMPANY






By:        /s/ Lawrence J. Pope


Name:         Lawrence J. Pope


Title:           Executive Vice President, Administration &
Chief Human Resources Officer






EMPLOYEE






/s/ Joseph F. Andolino
Name:  Joseph F. Andolino



 
15

--------------------------------------------------------------------------------

 
